Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered June 14, 2002, convicting him of murder in the second degree, aggravated criminal contempt, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s posttrial motion to dismiss on the ground that the People failed to prove a prima facie case was not sufficiently specific to preserve for appellate review his claim with respect to the issue of identity (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that the trial court should have given a circumstantial evidence charge is not preserved for appellate review (see CPL 470.05 [2]; People v Kitchens, 268 AD2d 444 [2000]) and, in any event, is without merit. Florio, J.P., H. Miller, Goldstein and Skelos, JJ., concur.